Opinion issued May 31, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-01127-CV



KAREN KACHAR, Appellant

V.

TEXAS DEPARTMENT OF FAMILY PROTECTIVE SERVICES, Appellee



On Appeal from the 257th District Court
Harris County, Texas
Trial Court Cause No. 9228718



MEMORANDUM OPINION	Appellant, Karen Kachar, has neither established indigence, nor paid or made
arrangements to pay the clerk's fee for preparing the clerk's record.  See Tex. R. App.
P. 20.1 (listing requirements for establishing indigence), 37.3(b) (allowing dismissal
of appeal if no clerk's record filed due to appellant's fault).  After being notified that
this appeal was subject to dismissal, Kachar did not adequately respond.  See Tex. R.
App. P. 42.3(c) (allowing involuntary dismissal of case).
	We dismiss the appeal for want of prosecution for failure to pay or make
arrangements to pay the clerk's fee and deny all pending motions.PER CURIAM
Panel consists of Justices Taft, Jennings, and Alcala.